DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Final Office Action is in response to the Applicant’s argument received on 12/23/2021
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 8-16, and 18-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young (US 4861644, of record) in view of Sebastian (US 6790491, of record).
With respect to claim 1, Young teaches a method for producing a microporous material (Abstract), comprising the steps of:  making the battery separator by mixing ultra high molecular weight polyethylene (UHMWPE), filler and processing plasticizer together to form a mixture (C7L7-10, polyolefin specified in C1L14-19 as UHMWPE), having a weight ratio of filler to UHMWPE of from 1:9 to 15:1 by weight (C1L14-33, C5L44-50, filler is 50-90% leaving 10-50% for UHMWPE leading to a range of 9:1 to 1:1, which falls within the claimed range);  wherein the filler constitutes from about 5 percent to about 95 percent by weight of the microporous material (C1L14-33, filler comprises about 50 to 90 wt% of the microporous material); 
wherein the ratio of filler to processing plasticizer is 1:15 to 3:1 by weight (Table 1, Example 1, silica filler was added in an amount of 19.96kg, C12L9-61 processing oil is the processing plasticizer, added in an amount of 31.21kg, ratio of 19.96:31.21 ~=  1:1.52, which falls within the claimed range). extruding said mixture to form a sheet (C7L10-17, mixture with plasticizer added to extruder, forms a sheet);  calendering said sheet (C7L13-17);  extracting all or part of said processing plasticizer from said sheet to produce a matrix comprising UHMWPE and said particulate filler (C7L17-23, C1L7-12),  the filler being distributed throughout said matrix (C1L23-27, claim 1),  to produce a microporous matrix sheet (C7L31-33) with a median pore diameter from 0.01 to 0.1 micrometers (C6L56-69, 0.02 to 50 micrometers);  stretching said microporous matrix sheet in at least one stretching direction to a stretch ratio of at least about 1.5 to produce a stretched microporous matrix sheet (C8L38-68); 
Young fails to teach calendaring said stretched microporous matrix sheet, teaching several other further processing steps but not explicitly teaching calendaring (C10L62-C11L10). In the same field of endeavor, microporous films, Sebastian teaches a biaxially stretched melt processed microporous film comprising a polymer and a filler (Abstract, C20L42-57). Sebastian teaches a calendaring step after the film has been stretched (C14L19-20, 40). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Young above to include a post stretching calendaring step in order to achieve a desired thickness (C14L38-41), using a well-known method to achieve a predictable result.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

The combination above fails to teach placing the battery separator in the battery and thereby producing a battery with a battery separator. However, Young incorporates by reference the patent US 3351495, which does teach placing microporous films into batteries as battery separators (C1L15-54, C3L16-45). As such, even though Young does not explicitly connect this to the microporous film of Young’s invention. It would have been obvious to one of ordinary skill in the art to use the microporous film of Young as a battery separator, in order to achieve the well-known method of using a UHMWPE film as a lead acid or silver cadium battery separator (C1L23-33).  
For more information on Incorporation by reference, see MPEP 2163.07(b).
With respect to claim 2, Young further teaches wherein the filler constitutes from about 45 percent to about 95 percent by weight of the microporous material (C1L14-33, filler comprises about 50 to 90 wt% of the microporous material).
With respect to claim 3, Young further teaches wherein the filler constitutes from about 55 percent to about 80 percent by weight of the microporous material (C1L14-33, filler comprises about 50 to 90 wt% of the microporous material).
With respect to claim 4, Young further teaches wherein the filler constitutes from about 61.1 percent to 80 percent by weight of the microporous material (C1L14-33, filler comprises about 50 to 90 wt% of the microporous material).
With respect to claim 5, Young further teaches wherein the filler is selected from silica, precipitated silica, silica gel, or fumed silica (C4L19-35).
With respect to claim 6, Young further teaches wherein the filler is silica (C4L19-35).
With respect to claim 8, Young further teaches wherein the ratio of filler to UHMWPE is about 2.6 (C1L14-33, C5L44-50, filler is 50-90% leaving 10-50% for UHMWPE leading to a range of 9:1 to 1:1, which falls within the claimed range).
With respect to claim 9, Young further teaches where said microporous matrix sheet is stretched in at least one direction to a stretch ratio from about 1.5 to 15 (C8L62-68).
With respect to claim 10, Young further teaches where said UHMWPE is mixed with a high density (HD) polyethylene to produce a polyolefin mixture (C1L14-19, C3L48-51), where said polyolefin mixture has at least 50% UHMWPE by weight of said polyolefin mixture (C3L56-60, at least 70% of polymer matrix); where said filler to said polyolefin mixture is in a range of from 1:9 to 15:1 filler to polyolefin mixture by weight and where said matrix comprises UHMWPE and HD polyethylene and said particulate filler distributed throughout said matrix (C1L14-33, filler comprises about 50 to 90 wt% of the microporous material).
With respect to claim 11, Young teaches a method for producing a microporous material (Abstract), comprising the steps of:  making the battery separator by mixing ultra high molecular weight polyethylene (UHMWPE), filler and processing plasticizer together to form a mixture (C7L7-10, polyolefin specified in C1L14-19 as UHMWPE), having a weight ratio of filler to UHMWPE of from 1:9 to 15:1 by weight (C1L14-33, C5L44-50, filler is 50-90% leaving 10-50% for UHMWPE leading to a range of 9:1 to 1:1, which falls within the claimed range);  wherein the filler constitutes from about 5 percent to about 95 percent by weight of the microporous material (C1L14-33, filler comprises about 50 to 90 wt% of the microporous material);  extruding said mixture to form a sheet (C7L10-17, mixture with plasticizer added to extruder, forms a sheet);  calendaring said sheet (C7L13-17);  extracting all or part of said processing plasticizer from said sheet to produce a matrix comprising UHMWPE and said particulate filler (C7L17-23, C1L7-12),  the filler being distributed throughout said matrix (C1L23-27, claim 1),  to produce a microporous matrix sheet (C7L31-33) with a median pore diameter from 0.01 to 0.1 micrometers (C6L56-69, 0.02 to 50 micrometers);;  stretching said microporous matrix sheet in at least one stretching direction to a stretch ratio of at least about 1.5 to produce a stretched microporous matrix sheet (C8L38-68); and a tensile strength in the machine direction of at least 72.9 N/mm2 (Example 24, 73.91 MPa is equivalent to 73.91 N/mm^2) and a final thickness of 76 microns (Example 24).
Young fails to teach calendaring said stretched microporous matrix sheet, teaching several other further processing steps but not explicitly teaching calendaring (C10L62-C11L10). In the same field of endeavor, microporous films, Sebastian teaches a biaxially stretched melt processed microporous film comprising a polymer and a filler (Abstract, C20L42-57). Sebastian teaches a calendaring step after the film has been stretched (C14L19-20, 40). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Young above to include a post stretching calendaring step in order to achieve a desired thickness (C14L38-41), using a well-known method to achieve a predictable result. Sebastian further teaches a final film thickness of .025 to 0.5mm (C14L37-43) which overlaps with the claimed range and Young’s thickness and would therefore be able to calender the product of Young, to achieve a thickness within the claimed range.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

The combination above fails to teach placing the battery separator in the battery and thereby producing a battery with a battery separator. However, Young incorporates by reference the patent US 3351495, which does teach placing microporous films into batteries as battery separators (C1L15-54, C3L16-45). As such, even though Young does not explicitly connect this to the microporous film of Young’s invention. It would have been obvious to one of ordinary skill in the art to use the microporous film of Young as a battery separator, in order to achieve the well-known method of using a UHMWPE film as a lead acid or silver cadium battery separator (C1L23-33).  
For more information on Incorporation by reference, see MPEP 2163.07(b).
With respect to claim 12, Young further teaches wherein the filler constitutes from about 45 percent to about 95 percent by weight of the microporous material (C1L14-33, filler comprises about 50 to 90 wt% of the microporous material).
With respect to claim 13, Young further teaches wherein the filler constitutes from about 55 percent to about 80 percent by weight of the microporous material (C1L14-33, filler comprises about 50 to 90 wt% of the microporous material).
With respect to claim 14, Young further teaches wherein the filler constitutes from about 61.1 percent to 80 percent by weight of the microporous material (C1L14-33, filler comprises about 50 to 90 wt% of the microporous material).
With respect to claim 15, Young further teaches wherein the filler is selected from silica, precipitated silica, silica gel, or fumed silica (C4L19-35).
With respect to claim 16, Young further teaches wherein the filler is silica (C4L19-35).
With respect to claim 18, Young further teaches wherein the ratio of filler to UHMWPE is about 2.6 (C1L14-33, C5L44-50, filler is 50-90% leaving 10-50% for UHMWPE leading to a range of 9:1 to 1:1, which falls within the claimed range).
With respect to claim 19, Young further teaches where said microporous matrix sheet is stretched in at least one direction to a stretch ratio from about 1.5 to 15 (C8L62-68).
With respect to claim 20, Young further teaches where said UHMWPE is mixed with a high density (HD) polyethylene to produce a polyolefin mixture (C1L14-19, C3L48-51), where said polyolefin mixture has at least 50% UHMWPE by weight of said polyolefin mixture (C3L56-60, at least 70% of polymer matrix); where said filler to said polyolefin mixture is in a range of from 1:9 to 15:1 filler to polyolefin mixture by weight and where said matrix comprises UHMWPE and HD polyethylene and said particulate filler distributed throughout said matrix (C1L14-33, filler comprises about 50 to 90 wt% of the microporous material).
With respect to claim 21, Young further teaches, wherein the filler includes carbon material (C4L26).
With respect to claim 22, Young further teaches wherein the carbon material is at least one of carbon black, activated carbons, and carbon fibers (C4L26).
With respect to claim 23, Young further teaches wherein the filler includes carbon material (C4L26).
With respect to claim 24, wherein the carbon material is at least one of carbon black, activated carbons, and carbon fibers (C4L26).
With respect to claim 25, wherein the battery separator is a lead acid battery separator (Incorporated US Patent No. 3351495, C18L19-26).
With respect to claim 26, Young further teaches wherein the battery separator is a lead acid battery separator (Incorporated US Patent No. 3351495, C18L19-26). 
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive:
The applicant argued that the rejection made Young (US 4861644, of record) in view of Sebastian (US 6790491, of record), and noted that “calendaring said stretched microporous matrix sheet under conditions to form pores having a diameter from 0.01 micrometers to 0.1 micrometers”  and applicant none of the reference teaches calendaring to form pores. “By stretching the precursor material one can obtain pores which are greater than 1 micrometer in size. The resulting pore distribution of this stretched material can be seen in Figures 2 and 3.” 
The examiner’s response: the examiner disagrees to the applicant’s argument and notes that applicant argues each reference individually as opposed to looking into the combination. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  just because there already exist pores does not teach away from the references applied as it solves the same problem and includes all the elements of the claim invention. The response to the argument is not sufficient to show that the combination of the steps taught by Young (US 4861644, of record) in view of Sebastian (US 6790491, of record), would fail to produce any pores as there is explicitly teachings from primary reference.
Furthermore, Sebastian teaches a calendaring step after the film has been stretched (C14L19-20, 40).  There is no disclosure provided in the applicant’s instant specification that states the further calendaring only makes pores other steps doesn’t and therefore applicant’s argument is not persuasive. General purpose of calendaring is to make the sheet specific thickness, stretch in or out, and thus the process could modify the pore sizes, which would have been within the level of one ordinary skill in the art.
 Applicant further argues that Sebastian et al disclose calendaring but discloses it for altering the thickness of the sheet. It is further argued that Sebastian et al. neither discloses nor suggests the use of calendaring to determine or regulate pore size. 
Examiner’s response: Applicant’s arguments are not found persuasive since general purpose of calendaring is to alter thickness or smoothen out an article or stretch, one controlling the pore size would be inherent step as there is a pore that is formed already taught by the primary reference Young. Applicant has not yet claimed how the sheet is only calendered to produce pores but does not alter the thickness. The claim as written does not exclude any other process from occurring since the pre-ample of the claim states “comprising” which is open-ended.  With respect to all these reasons, none of the applicant’s argument are found persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 4,237,083. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743